COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





SERGIO MARTIN CARDENAS,

                            Appellant,

v.


DORA LUZ CARDENAS,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00069-CV

Appeal from the

383rd Judicial District Court

of El Paso County, Texas 

(TC# 2008CM210) 





MEMORANDUM  OPINION

            Pending before the Court is Appellant’s voluntary motion to dismiss this appeal pursuant
to Tex.R.App.P. 42.1(a)(1).  Appellant represents that he no longer wishes to pursue this appeal,
and requests that this Court dismiss the appeal.  Having considered the motion, we are of the
opinion that it should be GRANTED, and the appeal is hereby dismissed.
            Also pending before the Court is Appellee’s motion to dismiss the appeal for lack of
jurisdiction.  Given the disposition of Appellant’s motion above, Appellee’s motion is DENIED
as moot.

August 18, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.